DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-9, 11-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (Pub No US 2014/0006556) in view of Choi et al. (Pub No US 2020/0128064). Hereinafter, referenced as Shapiro and Choi, respectively. 

Regarding claim 1, Shapiro discloses a connection allocation method in a media playing process, comprising: 
receiving playing requests initiated by a player (Paragraphs [0075] [0077] figure 6; media player 124 receives user requests for content, e.g. video on demand, etc.); 
storing the received playing requests into a buffering queue (e.g. content request queue 156) to queue according to a receiving sequence (e.g. playing sequence) of the playing requests (Paragraphs [0075] [0077] figure 6; content requests are queue 156 based on playing sequence, e.g. in what order sequence to retrieve content, paragraphs [0048] [0049]);
wherein the connections are used for the player to request to-be-played media data (Paragraphs [0048] [0049]; media segments to be retrieved and presented in a sequence order).
However, it is noted that Shapiro is silent to explicitly disclose a player embedded in a webpage, wherein the player plays media data in the webpage; and allocating connections to the playing requests in the buffering queue according to an upper limit of the number of concurrent connections usable for the buffering.
Nevertheless, in a similar field of endeavor Choi discloses a player embedded in a webpage, wherein the player plays media data in the webpage (Paragraphs [0107] [0113] figures 8 and 9A; web browsing to play video streaming content, e.g. youtube.com);
and allocating connections to the playing requests in the buffering queue according to an upper limit of the number of concurrent connections usable for the buffering (Paragraphs [0135] [0136] [0139] figures 6 and 9A-C; allocating optimum number of multiple connections to a service request, wherein the service request may be a webpage on web browsing application 303 comprising images and video content; paragraphs [0109] [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shapiro by specifically providing the elements mentioned above, as taught by Choi, for the predictable result of enabling the client to quickly set multiple connections in a situation where a network environment is changed, by managing, by the server, multiple connection history information transmitted from the client (Choi – paragraph [0006]).

Regarding claim 2, Shapiro and Choi disclose the connection allocation method according to claim 1; moreover, Shapiro discloses sequentially allocating the connections to the playing requests in the buffering queue according to the receiving sequence (Paragraphs [0050] [0065]; some content requests may be allocated in a higher priority queue so that the higher priority content is received first).
However, it is noted that Shapiro is silent to explicitly disclose when the connections allocated to the received playing requests are below the upper limit of the number of the concurrent connections, sequentially allocating the connections to the playing requests in the buffering queue according to the receiving sequence, until the number of the allocated connections reaches the upper limit of the number of the concurrent connections.
Nevertheless, in a similar field of endeavor Choi discloses when the connections allocated to the received playing requests are below the upper limit of the number of the concurrent connections (Paragraphs [0135] [0136] [0139] figures 6 and 9A-C; calculated optimum number of multiple connections allocated to receive a service request), 
sequentially allocating the connections to the playing requests in the buffering, until the number of the allocated connections reaches the upper limit of the number of the concurrent connections (Paragraphs [0135] [0136] [0139] figures 6 and 9A-C; downloading content using the optimum number of multiple connections allocated to receive a service request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shapiro by specifically providing the elements mentioned above, as taught by Choi, for the predictable result of enabling the client to quickly set multiple connections in a situation where a network environment is changed, by managing, by the server, multiple connection history information transmitted from the client (Choi – paragraph [0006]).

Regarding claim 4, Shapiro and Choi disclose the connection allocation method according to claim 1; however, it is noted that Shapiro is silent to explicitly disclose that the upper limit of the number of the concurrent connections is statically configured in the player through an attribute open interface; wherein the number of the concurrent connections is smaller than the upper limit of the number of concurrent connections of the webpage.
Nevertheless, in a similar field of endeavor Choi discloses that the upper limit of the number of the concurrent connections is statically configured in the player through an attribute open interface (Paragraphs [0116] [0118] [0119] figures 8 and 10A; the number of multiple connections may be obtained from a connection history stored at the client device in a table); 
wherein the number of the concurrent connections is smaller than the upper limit of the number of concurrent connections of the webpage (Paragraphs [0017] [0113] [0152] figure 8; optimum number of multiple connections may be decreased or smaller number of connections may be used; paragraph [0124]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shapiro by specifically providing the elements mentioned above, as taught by Choi, for the predictable result of enabling the client to quickly set multiple connections in a situation where a network environment is changed, by managing, by the server, multiple connection history information transmitted from the client (Choi – paragraph [0006]).

Regarding claim 6, Shapiro and Choi disclose the connection allocation method according to claim 1; however, it is noted that Shapiro is silent to explicitly disclose that the connection allocation method further comprises: detecting a feature parameter of a host equipment of the player; and dynamically determining an upper limit of the number of concurrent connections adapted to a performance of the host equipment according to the feature parameter.
Nevertheless, in a similar field of endeavor Choi discloses that the connection allocation method further comprises: detecting a feature parameter of a host equipment of the player; and dynamically determining an upper limit of the number of concurrent connections adapted to a performance of the host equipment according to the feature parameter (Paragraphs [0030] [0152] [0167] figure 8; increasing or decreasing the number of multiple connections based on the reception rate of the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shapiro by specifically providing the elements mentioned above, as taught by Choi, for the predictable result of enabling the client to quickly set multiple connections in a situation where a network environment is changed, by managing, by the server, multiple connection history information transmitted from the client (Choi – paragraph [0006]).

Regarding claim 7, Shapiro and Choi disclose the connection allocation method according to claim 6; however, it is noted that Shapiro is silent to explicitly disclose that the dynamically determining an upper limit of the number of concurrent connections adapted to a performance of the host equipment according to the feature parameter comprises: determining the upper limit of the number of the concurrent connections adapted to a variation range when a variation of the feature parameter meets a variation condition.
Nevertheless, in a similar field of endeavor Choi discloses that the dynamically determining an upper limit of the number of concurrent connections adapted to a performance of the host equipment according to the feature parameter comprises: determining the upper limit of the number of the concurrent connections adapted to a variation range (e.g. arrival time differences) when a variation of the feature parameter meets a variation condition (Paragraphs [0030] [0152] [0167] figure 8; increasing or decreasing the number of multiple connections based on the reception rate of the client device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shapiro by specifically providing the elements mentioned above, as taught by Choi, for the predictable result of enabling the client to quickly set multiple connections in a situation where a network environment is changed, by managing, by the server, multiple connection history information transmitted from the client (Choi – paragraph [0006]).


Regarding claims 8, 9, 11 and 12, Shapiro and Choi disclose all the limitations of claims 8, 9, 11 and 12; therefore, claims 8, 9, 11 and 12 are rejected for the same reasons stated in claims 1, 2, 6 and 7, respectively.


Regarding claims 13, 15, 17, 19 and 20, Shapiro and Choi disclose all the limitations of claims 13, 15, 17, 19 and 20; therefore, claims 13, 15, 17, 19 and 20 are rejected for the same reasons stated in claims 1, 2, 4, 6 and 7, respectively.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423